McCarthy, J.
Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered January 27, 2014, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
When he was 16 years of age, defendant unlawfully entered an occupied residence with a codefendant at night and removed video games, a laptop computer and car keys. He and the co-defendant then stole a car outside the residence, which they eventually abandoned. As a result of this incident, defendant was charged in an indictment with burglary in the second degree and grand larceny in the third degree. In satisfaction thereof, he pleaded guilty to attempted burglary in the second degree and executed an appeal waiver. County Court declined to afford him youthful offender status and sentenced him, in accordance with the plea agreement, to three years in prison, to be followed by 3x/2 years of postrelease supervision. Defendant appeals.
Defendant’s sole contention is that County Court erred in declining to treat him as a youthful offender. This claim, however, is precluded by defendant’s valid waiver of the right to appeal, which he does not challenge (see People v Wright, 123 AD3d 1241, 1241 [2014]; People v Fate, 117 AD3d 1327, 1329 [2014], lv denied 24 NY3d 1083 [2014]; People v Torres, 110 AD3d 1119 [2013], lv denied 22 NY3d 1044 [2013]). We note that County Court adequately set forth on the record its reasons for denying defendant youthful offender status (see People v Pacherille, 25 NY3d 1021, 1024 [2015]; compare People v Pacheco, 110 AD3d 927 [2013]). Therefore, we find no reason to disturb the judgment of conviction.
Peters, P.J., Egan Jr., Devine and Clark, JJ., concur. Ordered that the judgment is affirmed.